UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     WILLIE D. JACKSON,                              DOCKET NUMBER
                    Appellant,                       SF-0752-10-0628-X-1

                  v.

     DEPARTMENT OF VETERANS                          DATE: October 20, 2014
       AFFAIRS,
                 Agency.




             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Willie D. Jackson, Los Angeles, California, pro se.

           Maya Soloway, Esquire, Los Angeles, California, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                              Anne M. Wagner, Vice Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         On December 15, 2011, the administrative judge issued a recommended
     decision that the Board find, under the Board’s regulations in effect at that time,
     the agency in partial noncompliance with the administrative judge’s July 9, 2010


     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                          2

     initial decision that became the Board’s final decision on August 13, 2010, and
     the matter was referred to the Board for consideration. 2         MSPB Docket No.
     SF-0752-10-0628-C-1,      Recommendation       (Dec.   15,   2011);   see   5   C.F.R.
     § 1201.183. The administrative judge found that the agency had not complied
     with the Board’s final decision regarding restoring the appellant to duty and
     paying him the appropriate amount of back pay and benefits. Recommendation.
¶2         In response, the agency submitted a letter to the appellant dated December
     23, 2011, which stated that the appellant had been restored to his position. MSPB
     Docket No. SF-0752-10-0628-X-1, Compliance Referral File (CRF), Tab 4. The
     appellant submitted additional documentation and arguments on January 3, 2012,
     March 9, 2012, and January 2, 2013, arguing that he had not received the correct
     amount of back pay and alleging harassment by the agency attorney and other
     management officials. CRF, Tabs 5, 7-8. The Board issued an Order on July 17,
     2014, directing the agency to provide evidence that the appellant was returned to
     his pre-separation position, and that he was paid the appropriate amount of back
     pay, with interest. CRF, Tab 10.
¶3         The appellant submitted a response to the Order on July 31, 2014, arguing
     that the agency did not pay him “monies owed to me” and that the agency did not
     promote him pursuant to an alleged agreement with the agency. CRF, Tab 11.
     He also alleged that various agency officials were harassing him and attempting
     to have him fired in retaliation for filing an equal employment opportunity (EEO)
     complaint.   Id.   The agency submitted additional documentation on August 1,
     2014, indicating that the appellant’s August 29, 2009 removal was cancelled.
     CRF, Tab 12 at 5. The agency also submitted documentation showing that it paid
     the appellant back pay in the amount of $129,878.44 in adjusted gross back pay

     2
       Except as otherwise noted in this decision, we have applied the Board’s regulations
     that became effective November 13, 2012. We note, however, that the petition for
     enforcement in this case was filed before that date. The revisions to 5 C.F.R.
     § 1201.183 do not affect our consideration of the merits of this compliance proceeding.
                                                                                       3

     and $5,556.03 in interest, for a total of $135,434.47.     CRF, Tab 12 at 14-22,
     26-28.      The agency also submitted a declaration from the Chief of the
     Employee-Labor Relations Section in the agency’s Los Angeles office, stating
     that the appellant had been restored to his position of Addiction Therapist in the
     Community Care department and indicating that she was not aware of any
     promises to promote him in connection with the Board proceeding. CRF, Tab 12
     at 9-10. She also noted that the appellant has a pending EEO case. CRF, Tab 12
     at10. The appellant did not respond to the agency’s submission.
¶4        In light of the agency’s evidence of compliance and the appellant’s failure
     to respond, we find the agency in compliance and DISMISS the petition for
     enforcement. This is the final decision of the Merit Systems Protection Board in
     this compliance proceeding. Title 5 of the Code of Federal Regulations, section
     1201.183(c)(1) (5 C.F.R. § 1201.183(c)(1)).

                       NOTICE TO THE APPELLANT REGARDING
                             YOUR RIGHT TO REQUEST
                            ATTORNEY FEES AND COSTS
              You may be entitled to be paid by the agency for your reasonable attorney
     fees and costs. To be paid, you must meet the requirements set out at Title 5 of
     the United States Code (5 U.S.C.), sections 7701(g), 1221(g), or 1214(g). The
     regulations may be found at 5 C.F.R. §§ 1201.201, 1201.202, and 1201.203. If
     you believe you meet these requirements, you must file a motion for attorney fees
     WITHIN 60 CALENDAR DAYS OF THE DATE OF THIS DECISION.                          You
     must file your attorney fees motion with the office that issued the initial decision
     on your appeal.

                       NOTICE TO THE APPELLANT REGARDING
                          YOUR FURTHER REVIEW RIGHTS
              You have the right to request review of this final decision by the United
     States Court of Appeals for the Federal Circuit. You must submit your request to
     the court at the following address:
                                                                                  4

                           United States Court of Appeals
                               for the Federal Circuit
                             717 Madison Place, N.W.
                              Washington, DC 20439

The court must receive your request for review no later than 60 calendar days
after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec. 27,
2012). If you choose to file, be very careful to file on time. The court has held
that normally it does not have the authority to waive this statutory deadline and
that filings that do not comply with the deadline must be dismissed. See Pinat v.
Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
         If you need further information about your right to appeal this decision to
court, you should refer to the federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States     Code,    at   our   website,   http://www.mspb.gov/appeals/uscode/htm.
Additional information is available at the court's website, www.cafc.uscourts.gov.
Of particular relevance is the court's "Guide for Pro Se Petitioners and
Appellants," which is contained within the court's Rules of Practice, and Forms 5,
6, and 11.
         If you are interested in securing pro bono representation for your court
appeal, you may visit our website at http://www.mspb.gov/probono for a list of
attorneys who have expressed interest in providing pro bono representation for
Merit Systems Protection Board appellants before the court. The Merit Systems
                                                                           5

Protection Board neither endorses the services provided by any attorney nor
warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.